 

  

e-7-19- zt 02411 Document 1. Filed on 10/05/19 in TXSD_ Page 4 1.of 4. aS

“pet = Cas
AO a1. (Rev soy Cin! Gomnn

 

%

“United States | District Court

SOUTHERN . °°) DISTRICT.OF , _TEXAS
j “MGALLEN DIVISION

 

 

- _ UNITED STATES OF AMERICA

.o Be ‘cam, goureAST

-.,Emilio,Cabrera Jr. Principal ee Lo ps ‘Case. Number: ae
YOB: 1997. UnitedStaes CD M-19-2 41h -—M:

oo (Name and Address of Detendany

I, the. undersigned complainant being duly s sworn: state the following i is true. and e correct to the best of my. :

 

"knowledge and beliet:: ‘On or about oo . October 3, 2019. in . _ Hidalgo. oo County, m
~~ the Southern 7 District of | Texas defendant(s) did,”

(Track sry Language of Offense)

a “knowing « ‘or in. reckless: disregard. of the fact that. Bryan Brito-Delgado, a citizen: and national of Ecuador, and |

"Elmer Ramirez-Mendez;:a citizen and-national-of Guatemala, alongwith. twelve’ (42) other undocumented. aliens,

J for: a.total of fourteen(14),, who had entered the: United States in violation. of law; ‘concealed, harbored or. ‘shielded 2
from détection or attempted: to: conceal, ‘harbor, or shield from detection such:aliens in any Place, including any. .

- building: or. means of ‘transportation, to wit: a residence i in Edinburg, Texas -

“in violation of Title 8 -: United States-Code, Section(s) ~ .4324(a)(1)(A) (iii) | . , FELONY

ot further. state’ that. Tam. a(n) ‘Border Patrol. 1 Agent and that. this complaint ‘is based :ori the. “°°

following: facts: oO.

‘On October I, 2019; Border Patrol Agents received information of a. residence possibly being, ised t to. harbor
- undocumented aliens j in Editiburg; Texas. Upon résearch it was révealed that’ Border: Patrol Agents ericountéred illegal
aliens being harbored at the same location i in the past. On October 2, 2019 Agents initiated. surveillance of the residence,

- ‘Tdeclaie under: penalty ‘of perjury that the statements in this‘cmplaint are true and correct. Executed: on October 5,.2019.,

oo Continued on the attached sheet and made a part of this complaint - - [X]ves -[[]No -

oe -Submitfed by reliable electronic means, swornfoand attested a Loe oe

‘fclephonically per Fed. RACY. P. 4.1, and probable causefoundon: © jo/Fynie E, Bergollo o

 

Signature of Gomplainant o

, Ernie. E: Bergollo : Border Patrol Agent
‘Printed Name of Complainant wo

Ortober 5,2 2019 @ 12:55 pm. _ a, at McAllen, Texas

“Juan E. Alanis ° _ 2 “U.S: Magistrate Judge ‘ oo, Mitte Lin.

- Nam 3 and" Title of. Judicial Officer: ,

   

 

 

“sMhature of diciat Offic icer

 
Case 7: 19- Mj: -02411 Document 1 Filed on 10/05/19 in TXSD Page 2 of 4
_ UNITED STATES DISTRICT COURT. |

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-19-74\, -M

RE: Emilio Cabrera Jr.

~ CONTINUATION:

While performing surveillance, agents observed a white: in color Chevrolet Malibu arrive to the
residence, driven by a heavy set male subject. The subject exited the vehicle, walked towards the
residence, and then turned and spoke to an individual in the passenger seat of the vehicle. The
passenger exited the vehicle and entered the. residence.

On Oétober 3, 2019; Agents observed the heavy set subject carrying several black plastic bags and ”
water jugs into the residence. After a few minutes the subject departed the residence in the white .
Malibu. A Hidalgo County Constable Office (HCCO) Deputy conducted a traffic stop on the Mal libu
for failure to stop at a designated point. The Agents approached the driver, later identified as Emilio
‘CABRERA Jr, a United States citizen. The Agents identified themselves as Border Patrol Agents and
conducted a brief fi eld interview regarding the possible stash-house..

Agents questioned CABRERA regarding his suspected involvement in alien smuggling to which
‘CABRERA voluntarily stated that hé was in fact harboring fourteen (14) illegal aliens at the house.
CABRERA was then read his Miranda Rights and placed under arrest. CABRERA waived his rights
__.to an attorney and agreed to answer the.questions. CABRERA stated that he had just dropped off:

"supplies for.the illegal aliens because they were about to get picked up to be transported north to -
circumvent the checkpoint. Agents ask Cabrera-for consent to search the residence and Cabrera
granted verbal and written consent.

Agents, along with a HCCO Deputy, returned to the house and made entry through: the unlocked front
_ door. Agents identified themselves as Border Patrol Agents and-encountered.a total of fourteen (14)
/ subjects i in the house. An immigration inspection was conducted on all fourteen (14) subjects and all
admitted to being illegally present in the United States. Some subjects freely stated that the caretaker -
~ who was driving a white sedan, had just departed from the location minutes before law enforcement
arrived. They physically described the-male caretaker as being short, heavy set, having a beard, and -
wearing a blue shirt, matching the description, of Emilio CABRERA Jr. They stated that before
departing, CABRERA handed them their cellular phones and advised them that they were about to get
picked up and taken north, ahd also provided them with food and water.

Page 2

 
_Case'7: 19: mi -02411. Document 1, Filed on 10/05/19-in IxsD Page’ 3 of 4 4 - ae
“UNITED STATES: DISTRICT COURT ~ oo

- SOUTHERN DISTRICT OF TEXAS =~
McALLEN, TEXAS

 

Pee ea eee ATTACHMENT TO CRIMINAL COMPLAINT:

m-t9- + 24 i

 

> RED _ Emilio Cabrera Jr. ,

CONTINUATION:

4
a
2
i

“PRINCIPAL. STATEMENT:

fo ve Emilio CABRERA Jr. was read his Miranda Rights, he understood his rights and, was,  wiling to
woe : provide.a a sworn statement without the presence of an attorney...

CABRERA stated that he has been transportirig and har boring illegal aliens to that stash house for: -
"the past two (2) months ‘and would- get paid fifty-dollars ($50) per alien. CABRERA also ‘Stated.
_ that he would drop off food to the illegal aliens-and-would spend the- night and ‘sleep’ at the stash Oe
mo et house, ‘CABRERA claimed that he would tell ‘the illegal aliens. that ‘they’ were, free to:eat when they. |
Se wanted. CABRERA indicated that. a friend from Mexico got him into, alien- smuggling,

 

,

MATERIAL WITNESSES STATEMENTS:

. Bryari Patricio BRITO: ‘Delgado and. Elmer: RAMIREZ-Mendez were read their Miranda Riis,
‘They both understood their rights and: each provided a statement,

oo BRITO; a citizen of Ecuador, stated. that he: entered the United. States on ‘September 3 30, 2019: along .
_ .With-ten (10) other: ‘subjects including two (2) guides, ‘BRITO was instructed to call a number that.
belonged to the:load driver. BRITO stated that him-and five (5) other. illegal, aliens were picked-up .
_© by anunknown: male ina silver sedan and were. taken’'to-a' warehouse near'La Joya, Texas, BRITO.»
“Stated an unknown male subject picked: ‘him: up and drove him toa shopping plaza in McAllen,

‘Texas. : .

 

an BRITO stated. he was s picked up at the plaza by another. male; later-identifi ed 2 as. s Emilio CABRERA mo
oor, driving a white sedan. ‘BRITO indicated that CABRERA ‘transported him’ to the house-he was: "|
_ atresied: at, and’ once they arrived to'the stash house, CABRERA instructed him to give him his)
oo cellular phone. ‘BRITO claimed that CABRERA told him he woiild give him back his cellular ©
- phone once they: smuggled him-north. BRITO! stated that’ CABRERA. instructed him and the: other
~ illegal aliens to not go.outside the'house. BRITO. stated CABRERA was the caretaker anid would
bring food and’ water to the house,
_ -. BRITO- claimed that he was. going to, pay 2 a total, of fs 12 :000 to be smuggled into the United $ States. .
: BRITO already. paid: $5, 000 upfront. ; wo , ,

‘BRITO. identified CABRERA, through a photo: lineup, as. the man who picked hie up a at the.
ss shopping plaza a and the caretaker at the stash house where. he was arrested. :

 

 
 

 

 

 

‘
R.
t

t

t
Pe

~~» Case r: 19- ‘M- “02411, Document 1. Filed.on 10/05/19 in-TXSD - Page ¢ 4 of 4

CO

“UNITED STATES DISTRICT COURT... re
‘SOUTHERN DISTRICT OF TEXAS oe
a _MCALLEN, TEXAS >

ATTACHMENT TO.CRIMINAL COMPLAINT:
_ M19. 2 y 7

Emilio Cabrera Jr. ,

NTINUATION: -

_ RAMIREZ, a citizen of Guatemala, c claimed that he’ entered the United States.on ‘September 30,

2019 by raft. RAMIREZ stated that was ‘going to pay: a total of $14; 000 to be: smuggled, into the

a - United States and: he already paid $5, 000 upfront.

os ‘Ramirer stated that his group. of five (5) entered the United. States ‘and was as picked ‘up: by a oad
- “vehicle, being. driven a female. Ramirez. stated that the: group was being. distributed. to, the: potted -
. stash houses according to passwords a and nicknames given. . . Doo

a transferred into a white te Chevy Malibu. driver by a male subject, later identifi ed as Emilio: Cabrera. .
 Jr- RAMIREZ: described the male’ driver as being short, dark skinned, chubby. and having. a beard. .
~ RAMIREZ stated that after he was transferred into the vehicle they proceeded.to a stash house .
_ where he witnessed the driver pick-up another female illegal alien: After picking. up the female,
they departed the « area and were transported to the. stash house: where hew was apprehended: in.

RAMIREZ claimed that upon- arrival to the stash house the gate to the’ property ‘was closed and. the

“* driver opened the. gate himself and then. proceeded to-drivé-into: property. RAMIREZ. stated the load — -
" . driver-colleéted his-phone and the fémale's phone and placed.them into.a bag. .

- already: inside the. stash: ‘house. RAMIREZ “stated. that the. driver dropped. off food twieet in. three.
aa days.” . . :

RAMIREZ stated: that the driver escorted them: inside where'a group: ‘of eleven (1 ly people: were

. RAMIREZ’ stated the last time he s saw the driver, he. brought food and ¥ water to the. stash house for. 7
~ their travels, RAMIREZ mentioned that the driver identified and. Separated: eleven (11). individuals.
designated: fo travel‘north. RAMIREZ claimed: the driver instructed them to get their property ere
- together and begin to 0 get ready for a truck that. would: ‘soon. be arriving to take them north:

- RAMIREZ, identified CABRERA, through. a. photo lineup, as ‘the f person ‘Who received him at.the” :
' body’ transfer at Wal Mart and took-him to the stash house. RAMIREZ also identified’ CABRERA -
- as the person that g gave them instructions, took his phone away, and provided food. 7

- Page 4.”

 
